Citation Nr: 0005894	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-44 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
involving the scalp, face, and back, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for obstructive sleep 
apnea, claimed as shortness of breath, to include as due to 
an undiagnosed illness.

3.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to November of 
1975 and from January to May of 1991.  The veteran served in 
Southwest Asia from February 7 to April 27, 1991. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  In August 1998, the Board 
adjudicated several of the veteran's claims, but remanded 
several issues for additional development.  These issues 
included claims for service connection for a skin disorder, 
sleep apnea, and memory loss.  That development has been 
completed by the RO, and the case is once again before the 
Board for appellate review.

The March 1996 rating decision also denied service connection 
for sore joints, to include as due to an undiagnosed illness.  
Following the Board's remand, an October 1999 rating decision 
granted service connection for a pain disorder associated 
with psychological factors and general medical condition.  
The RO determined that this disorder encompassed the 
veteran's complaints of sore joints.  As this determination 
constitutes a full grant of the benefits sought as to the 
claim for service connection for sore joints, it is no longer 
in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).

The Board's remand also instructed the RO to adjudicate the 
issue of service connection for a left shoulder disorder as 
separate from the issue of service connection for sore 
joints, although it had never been adjudicated as a separate 
claim.  The October 1999 rating decision denied service 
connection for a left shoulder disorder.  Since service 
connection for sore joints has been established, the Board 
finds that granting service connection for a left shoulder 
disorder which has already been considered would be 
tantamount to "pyramiding."  See 38 C.F.R.        § 4.14 
(1999).  This issue is therefore moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  The veteran served in the Persian Gulf theater during the 
Persian Gulf War.

3.  The veteran's skin disorder has been attributed to a 
known clinical diagnosis of seborrheic dermatitis, and no 
medical evidence or opinion relates this condition to either 
period of military service.

4.  The veteran's complaints of shortness of breath have been 
attributed to a known clinical diagnosis of obstructive sleep 
apnea, and no medical evidence or opinion relates this 
condition to either period of military service.

5.  The veteran's complaints of memory loss have been 
corroborated by a layperson; however, mental status 
examinations of record show no memory impairment, and no 
diagnosis to account for these complaints has been provided. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder involving the scalp, face and back is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
obstructive sleep apnea, claimed as shortness of breath, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Memory loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently suffers from a skin 
disorder, shortness of breath due to obstructive sleep apnea, 
and memory loss.  He maintains that each of these symptoms is 
the result of an undiagnosed illness stemming from his 
service in the Persian Gulf. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A §§ 1110, 1131; 38 C.F.R.      § 
3.303(a).  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Statutes and regulations provide additional means for Persian 
Gulf veterans to qualify for service connection for a 
disability.  See 38 U.S.C.A. § 1117; 38 C.F.R.   § 3.317 
(1999).  The veteran's service records document that he had 
active service in Southwest Asia during the Persian Gulf War.  
Hence, the veteran is a Persian Gulf veteran for purposes of 
awarding VA disability compensation.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(d).

Under 38 C.F.R. § 3.317(a)(1), compensation may be paid to a 
Persian Gulf veteran who "exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms," 
provided that such disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination, or laboratory 
tests, be attributed to any known clinical diagnosis.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered "chronic" for purposes of adjudication.  See 38 
C.F.R. § 3.317.

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
See 38 C.F.R. § 3.317, as amended by 62 Fed. Reg. 23, 139 
(1997).

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), the VA has a duty to assist 
the veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a).  However, the Court has held that in the absence 
of evidence of a well-grounded claim, the VA is prohibited in 
assisting the claimant.  See Morton v. West, 12 Vet. App. 477 
(1999).

Under a direct service-connected theory, the veteran must 
satisfy three elements for each of his claims for service 
connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Alternatively, a claim may be well grounded by 
showing a link to service based upon the application of the 
rule for chronicity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997).

The VA General Counsel has recently held that a well-grounded 
claim for compensation under 38 U.S.C. § 1117(a) and 
38 C.F.R. § 3.317 for disability due to undiagnosed illness 
generally requires the submission the following evidence: (1) 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period ("objective indications" include 
"'signs,' in the medical sense of objective evidence 
perceptible to an examining physician); and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99 (issued May 3, 1999).

I.  Service Connection for a Skin 
Disorder and Obstructive Sleep 
Apnea

The veteran contends that he suffers from a skin disorder 
involving his scalp, face and back, as well as a respiratory 
disorder causing shortness of breath, all of which stem from 
an undiagnosed illness due to his service in the Persian 
Gulf.  For the following reasons, however, the Board finds 
that both of these claims are not well grounded and must be 
denied.

A.  Skin disorder involving the scalp, face and back

The veteran claims that his skin disorder involving his 
scalp, face, and back began about six months after his 
separation from active military service.  

Service medical records make no reference to any skin 
problems.  Post-service evidence shows that the veteran was 
first treated for skin problems in 1992.  In correspondence 
dated in October 1992, Kathleen S. Stokes, M.D., of 
Affiliated Dermatologists, stated that she initially 
evaluated the veteran in October 1992.  At that time, the 
veteran described a three to four month history of markedly 
pruritic lesions on his scalp.  He also explained that he was 
getting an irritated rash on his face.  Dr. Stokes found that 
the veteran had evidence of seborrheic dermatitis on his 
scalp and face, but offered no opinion as to the etiology or 
date of onset of this condition. 

The veteran was afforded a VA Persian Gulf Registry 
examination in April 1993.  The examiner observed multiple 
scales and lesions on the veteran's scalp and forehead 
consistent with seborrheic dermatitis.  The examiner recorded 
the veteran's comments concerning multiple macular lesions of 
the lower back since Persian Gulf service.  The examiner 
concluded with diagnoses of seborrheic dermatitis of the 
scalp and dermatitis of the back.  

The veteran sought VA treatment for his skin disorder from 
1993 until 1995.  Treatment reports during this time 
essentially show that the veteran was seen on several 
occasions for a rash on his lower back and scalp, identified 
as seborrheic dermatitis and acne.  None of these reports 
includes a medical opinion relating either condition to the 
veteran's period of military service. 

At a VA dermatological examination in June 1995, the veteran 
related that he experienced bubbles on his back which may 
have been related to sun exposure.  He also said that he 
developed a skin condition on his scalp and face, described 
as pink, scaly, with occasional discharge of "clear fluid."  
It was noted that this condition had been well controlled 
with medication prescribed by the Dermatology Clinic.  
Physical examination revealed faint erythema with fine white 
scales in some of the hair.  The face revealed faint erythema 
in the beard area, as well as in the eyebrow and along the 
lateral aspect of the nose.  No dermatosis was observed on 
the veteran's back.  The examiner's impression was: (1) 
probable history of sunburns, currently an inactive problem; 
and (2) seborrheic dermatitis of the face and scalp which, 
per veteran's history, was responding nicely to what sounds 
like a medicated shampoo and topical cortical steroids.  The 
examiner added that this condition was likely going to be an 
ongoing problem for the veteran, requiring maintenance and 
medication.  

Pursuant to the Board's remand, the veteran underwent an 
additional VA dermatological examination in June 1999.  A 
report from that examination includes the veteran's history 
of scaliness and itchiness of the scalp, face and chest which 
began approximately six months after returning from the 
Persian Gulf.  The veteran also described a rash on his lower 
abdomen.  Physical examination revealed no dermatitis on the 
face or scalp, and no open sores or lesions on the head or 
neck.  An ill-defined 4 cm. red patch was observed on the 
right lower abdomen.  The examiner provided diagnoses of 
seborrheic dermatitis of the scalp and face, and tinea versus 
eczema of the abdomen.  The examiner commented that 
dermatitis was a chronic condition with no known cause.  He 
indicated that a large portion of the population suffered 
from this condition, and there was no reason to believe that 
this condition was caused by the veteran's activities in 
service.  The examiner also opined that the rash on the 
veteran's abdomen was a dermatitis of undetermined etiology 
and was also very unlikely to have been precipitated by his 
exposure to the environment in the Persian Gulf War. 

Lay statements from various individuals were submitted in 
support of the veteran's claim.  In a March 1995 letter, the 
veteran's wife stated that she first observed sores on the 
veteran's back and stomach, as well as peeling, dry skin on 
his face, approximately one year after he returned from the 
Persian Gulf.  In correspondence dated in May 1995, Robert 
Long stated that the veteran developed sores and dry skin on 
his scalp after returning from the Persian Gulf in 1991.  
[redacted], in a May 1995 letter, indicated that he served 
with the veteran in the Persian Gulf.  He claimed that the 
veteran developed sores on his face and scalp and small lumps 
on his back about one to two months after arriving in the 
Persian Gulf.  Finally, the veteran testified at a February 
1998 hearing that he first noticed skin problems sometime 
between October 1991 and January 1992. 

Applying the applicable criteria to the facts of this case, 
the Board finds that the veteran has not presented a well-
grounded claim of entitlement to service connection for a 
skin disorder.  Pursuant to 38 C.F.R. § 3.317, service 
connection may be granted for a chronic disability due to 
undiagnosed illnesses attributed to service in Southwest Asia 
during the Persian Gulf War.  Since the veteran's skin 
disorder has been attributed to known clinical diagnoses, 
i.e., seborrheic dermatitis, as well as tinea versus eczema 
of the abdomen, the veteran's claim under the presumptive 
provisions afforded to Persian Gulf veterans must be denied 
as not well grounded.  See VAOPGCPREC 8-98 (O.G.C. Prec. 8-
98), 63 Fed. Reg. 56703 (1998). 

The veteran must therefore present competent evidence 
demonstrating service connection on a direct basis if his 
claim is to prevail.  See 38 U.S.C.A. §§ 1113(b), 1116.  
However, after reviewing the evidence, the Board observes 
that no competent (i.e., medical) evidence suggests that the 
veteran's diagnoses of seborrheic dermatitis and tinea versus 
eczema are related to either period of active military 
service.  No skin problems were identified in the available 
service medical records, which is consistent with the 
veteran's statements that these problems began after service.  
More importantly, none of the post-service evidence includes 
an opinion from a medical professional relating the veteran's 
skin disorder to service.  See Savage, supra. 

The Board recognizes that several reports include the 
veteran's statements that his skin disorder stemmed from his 
service in the Persian Gulf.  However, it is clear that these 
statements were only a recitation of what the veteran had 
told medical professionals.  In Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that evidence which is 
simply a history recorded by a medical examiner, unenhanced 
by any additional comment by that examiner, does not 
constitute competent medical evidence of the nexus 
requirement set forth in Grottveit v. Brown, 5 Vet. App. 91, 
93 (1995).  Here, as no medical professional agreed with the 
veteran's self-reported history, none of these reports 
fulfills the nexus requirement between the veteran's current 
skin disorder and either period of military service.  

The only evidence relating the veteran's skin disorder to 
service are lay statements by the veteran, his wife and 
several friends.  The Board notes, however, that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that any of these individuals 
possess the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of a 
skin disorder, their statements standing alone cannot serve 
as a sufficient predicate upon which to find the claim for 
service connection to be well grounded.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).

In conclusion, as the veteran's skin disorder has been 
attributed to known clinical diagnoses of seborrheic 
dermatitis and tinea versus eczema, and, as there is no 
medical evidence indicating that either condition had its 
onset in service, the veteran's claim of entitlement to 
service connection for a skin disorder must be denied as not 
well grounded.  See e.g. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

B.  Obstructive sleep apnea, claimed as shortness of breath

The veteran claims that he suffers from episodes of shortness 
of breath as a result of smoke inhalation from burning oil 
fields in the Persian Gulf.  He states that these episodes 
would often occur at night and cause him to awaken while 
gasping for air.  Dyspnea also occurred with any kind of 
exertion.

The Board notes that the rating decision on appeal also 
denied service connection for bleeding sinuses, to include as 
due to an undiagnosed illness.  That denial was upheld by the 
Board in its August 1998 decision.  The veteran attempted to 
reopen his claim for that benefit on the basis of new and 
material evidence.  In an unappealed October 1999 rating 
decision, however, the RO found no such evidence had been 
submitted to reopen this claim.  As such, the issue of 
entitlement to service connection for a sinus condition is 
not before the Board.  Given this procedural background, in 
adjudicating the claim for service connection for obstructive 
sleep apnea, claimed as shortness of breath, the Board shall 
not consider any evidence pertaining to the veteran's sinus 
condition.  

Service medical records show no complaint, treatment or 
finding for any respiratory problems.  The veteran first 
informed a medical professional of his respiratory problems 
at his Persian Gulf Registry examination in April 1993.  The 
veteran said he would experience shortness of breath with 
running since returning from the Persian Gulf.  It was noted 
that an abnormal pulmonary function test revealed possible 
obstructive lung disease.  The examiner therefore concluded 
with a diagnosis of possible obstructive pulmonary disease.  

In April 1993, the veteran also received treatment at a VA 
medical facility for complaints of chronic shortness of 
breath since returning from the Persian Gulf.  It was noted 
that chronic obstructive pulmonary disease (COPD) and 
reactive airway disease should be ruled out. 

The first evidence suggesting a relationship between the 
veteran's shortness of breath and sleep apnea involves two VA 
examination reports dated in June 1995.  These reports 
include the veteran's statements that he suffered from 
occasional dyspnea in the supine position.  He described 
episodes in which he would awaken while gasping for air, as 
well as dyspnea on exertion during the daytime.  On physical 
examination, no significant respiratory findings were 
reported.  The examiner provided a diagnosis of "possible 
obstructive sleep apnea syndrome, although the history is 
somewhat atypical."  The examiner also commented that the 
veteran had daytime dyspnea which required further work-up.  
A sleep study was recommended. 

An August 1995 VA outpatient treatment report contains a 
notation of shortness of breath and exposure to "oil smoke 
in Desert Storm."  No additional comment by a medical 
professional was offered confirming a nexus or relationship 
between the veteran's shortness of breath and smoke 
inhalation in Desert Storm. 

At a December 1995 VA examination, the veteran reiterated his 
complaints of dyspnea on exertion and occasional episodes of 
awakening at night with a choking sensation.  The veteran 
admitted that he had been a "life-long" smoker.  Physical 
examination showed no abnormalities of the lungs, and 
pulmonary function studies were unremarkable.  The diagnoses 
were chronic dyspnea with normal pulmonary function studies, 
and symptom complex suggestive of obstructive pulmonary 
disease.  The examiner found no evidence of pulmonary 
parenchymal disease or asthma. 

The first confirmed diagnosis of sleep apnea is contained in 
a February 1996 report from the Milwaukee Sleep Disorders 
Center.  The veteran was admitted and evaluated at that 
facility by Dr. Marvin R. Wooten, who diagnosed moderately 
severe non-postural obstructive sleep apnea syndrome.  Dr. 
Wooten provided no opinion as to the etiology of date of 
onset of this condition. 

Subsequent evidence suggests that the veteran's complaints of 
dyspnea are related to deconditioning.  The veteran was seen 
at a VA Pulmonary clinic in June 1999 for complaints of 
dyspnea.  Most of the veteran's complaints involved low back 
pain and dyspnea with exertion and exercise.  The physician 
suspected that the veteran's symptoms of exercise limitation 
stemmed from deconditioning as a result of musculoskeletal 
back pain.  In June 1999, a VA examiner agreed with this 
conclusion and rendered a diagnosis of "dyspnea secondary to 
deconditioning due to pain syndrome per Pulmonary."  

After reviewing the pertinent evidence of record, the Board 
finds that the veteran's claim of entitlement to service 
connection for obstructive sleep apnea, claimed as shortness 
of breath, must be denied as not well grounded.  The 
veteran's complaints of dyspnea and shortness of breath have 
been attributed to a known a clinical diagnosis of 
obstructive sleep apnea.  Given this diagnosis, service 
connection may only be established with competent evidence 
showing that this diagnosed condition is indeed related to 
the veteran's period of active military service.  See 
38 U.S.C.A. §§ 1113(b), 1116, 1117; 38 C.F.R. § 3.317.  

Unfortunately, the veteran's claim also fails under a direct 
theory of service connection.  Service medical records make 
no reference to any respiratory disorder, which is consistent 
with the veteran's assertion that this problem first appeared 
after his second period of military service.  It is thus 
evident that no chronic respiratory disorder was ever present 
during either period of service.  In addition, no medical 
evidence has related the veteran's sleep apnea to service.  
Despite statements by the veteran and his wife that his sleep 
apnea and dyspnea are related to his Persian Gulf service, 
lay assertions of medical etiology can never constitute 
evidence to render a claim well grounded under section 
5107(a).  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494-495.  

The Board concludes that the veteran's sleep apnea, claimed 
as shortness of breath, has been attributed to a known 
clinical diagnosis, and no opinion from a medical 
professional has related this condition to service.  Under 
these circumstances, the Board can only conclude that the 
veteran's claim of entitlement to service connection for 
obstructive sleep apnea, claimed as shortness of breath, is 
not well grounded.  See Epps, supra; VAOPGCPREC 4-99.


C.  Conclusion

In denying both claims as not well grounded, the VA has no 
further duty to assist the veteran in developing the record 
to support these claims for service connection.  See Epps, 
126 F.3d at 1469 ("[T]here is nothing in the text of § 5107 
to suggest that [VA] has a duty to assist a claimant until 
the claimant meets his or her burden of establishing a 'well 
grounded' claim.").  The Board is also unaware of any 
information in this matter that would put VA on notice that 
any additional relevant evidence may exist which, if 
obtained, would well ground any of the veteran's claims.  See 
generally, McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The Board 
views the above discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for each of the benefits sought, and the reasons why 
the current claims have been denied.  Id. 

II.  Memory Loss

The Board finds that the veteran's claim for service 
connection is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  As a result, the VA has a duty to assist the 
veteran in developing facts that are pertinent to his claim.  
See 38 U.S.C.A. § 5107(a).  The Board finds that all relevant 
facts have been properly developed, with additional evidence 
being added to the record by virtue of the Board's remand in 
August 1998, and that all evidence necessary for equitable 
resolution of this issue has been obtained. 

The veteran contends that he has been experiencing memory 
loss as a result of his service in the Persian Gulf.  He 
states that he has taken notes at work because he is unable 
to remember tasks required for this job.  He claims that he 
first noticed memory problems in October 1991, which have 
gotten progressively worse.

Service medical records make no reference to memory loss.  
The veteran first reported memory problems at his Persian 
Gulf Registry examination in April 1993.  During the 
interview, the veteran explained that he suffered from short-
term memory loss since his Persian Gulf service.  This report 
contains no findings from mental status examination.  Under 
the diagnosis section of the report, the examiner listed 
memory loss "since Persian Gulf service."  

The veteran was examined by VA on numerous occasions since 
the April 1993 Persian Gulf Registry examination.  Although 
the veteran told examiners that he experienced memory loss 
since his Persian Gulf service, no objective evidence of 
memory loss was present at any time.  A report of a general 
medical examination performed in June 1995 notes that the 
veteran's memory was "grossly intact."  A psychiatric 
examination performed at that time also notes that his memory 
was well preserved.  At a December 1995 VA neurological 
examination, the veteran's memory was noted to be intact.  As 
no objective evidence of memory loss was shown during these 
examinations, no diagnosis was provided to explain the 
veteran's complaints of memory problems. 

Lay statements from various individuals are of record.  In 
his May 1995 letter, Mr. [redacted] stated that he served with the 
veteran in the Persian Gulf and had known him for ten years.  
He stated that the veteran exhibited memory loss since 
returning from the Persian Gulf.  Mr. [redacted], however, 
provided no specific examples to illustrate the veteran's 
memory loss. 

Based on the diagnosis contained in the Persian Gulf Registry 
examination report, the Board remanded the case for further 
medical development to determine the exact nature and 
etiology of the veteran's claimed disability due to memory 
loss.  The veteran was afforded a VA psychiatric examination 
in June 1999.  During the interview, he reported memory 
problems at work and home since 1992 and 1993.  He explained 
that he constantly had to write reminders in a notebook, and 
that his wife would often complain about his forgetfulness.  
However, no memory deficit was identified on psychological 
testing.  The examiner concluded that, despite the veteran's 
subjective claims of memory problems, no memory deficit was 
objectively shown.  She also stated that psychological 
factors were contributing to the veteran's pain syndrome, 
involving headaches and joint pain.  The only Axis I 
diagnosis was "pain disorder associated with both 
psychological factors and a general medical condition, 
chronic."

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for memory loss under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317(d).  The Board 
recognizes that no known clinical diagnosis has been provided 
to explain the veteran's complaints of memory loss.  The 
April 1993 Persian Gulf Registry examination report lists 
memory loss "since Persian Gulf service."  However, this 
appears to be merely a recitation of the veteran's symptoms 
rather than a clinical diagnosis, as no memory loss was shown 
on mental status examination at that time.  Further, nowhere 
is memory loss listed as a diagnosis in the Quick Reference 
to the Diagnostic Criteria from DSM-IV (1994).  

In addition, the veteran has submitted objective evidence 
showing chronic memory loss during the requisite period.  In 
this respect, Mr. [redacted] has stated that the veteran had been 
suffering from memory loss since returning from the Persian 
Gulf.  Although tenuous, the Board finds that Mr. [redacted] 
statement fulfills the requirement of an objective indicator 
of a chronic disability concerning memory loss.  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (objective indications of a chronic disability may 
include "[l]ay statements from individuals who establish 
that they are able from personal experience to make their 
observations or statements.)  Under these circumstances, the 
Board finds that the veteran has submitted a well grounded 
claim for service connection for memory loss under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317(d).

The veteran's claim must nevertheless be denied under 
38 C.F.R. § 3.317, as the preponderance of the evidence is 
against a finding that the veteran suffers from memory loss.  
The only evidence supporting the veteran's claim are 
statements provided by the veteran and Mr. [redacted], including 
the veteran's testimony at his February 1998 hearing.  In 
contrast, however, the clinical evidence shows no loss of 
memory.  Mental status examinations performed in June 1995, 
December 1995 and June 1999 found the veteran's memory to be 
within normal limits.  The Board has considered the Persian 
Gulf Registry examination report which lists memory loss 
"since Persian Gulf service," in the Diagnosis section.  
Nonetheless, as no mental status examination was performed at 
that time, this notation appears to be a recitation of the 
veteran's self-reported history.  In any event, three mental 
status examinations found no evidence of memory loss.  The 
Board concludes that objective findings elicited on mental 
status examinations are of greater probative value than lay 
statements in support of the veteran's claim.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the 
veteran.).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for memory loss under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 

The veteran must therefore present competent evidence 
demonstrating service connection on a direct basis.  See 
38 U.S.C.A. §§ 1113(b), 1116.  As discussed above, however, 
the Board observes that no competent (i.e., medical) evidence 
establishes that the veteran suffers from a current diagnosed 
disability which would account for his complaints of memory 
loss.  Accordingly, this claim must be denied as not well 
grounded on a direct basis.  See Epps, supra; see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent "proof of a 
present disability there can be no valid claim").





ORDER

Service connection for a skin disorder involving the scalp, 
face, and back, to include as due to an undiagnosed illness, 
is denied.

Service connection for obstructive sleep apnea, claimed as 
shortness of breath, to include as due to an undiagnosed 
illness, is denied.

Service connection for memory loss, to include as due to an 
undiagnosed illness, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

